Citation Nr: 1610836	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis and heel spur syndrome (bilateral foot disability).

2.  Entitlement to an initial evaluation in excess of 20 percent for status post laminectomy, fusion at the C5 and C7 level, and disc replacement at the C2-3 and C3-4 level  (cervical spine disability).

3.  Entitlement to an initial evaluation in excess of 20 percent for scars, left lateral  neck status post surgery, right wrist status post removal of ganglion cyst, and left foot status post bunionectomy.

4.  Entitlement to an initial evaluation in excess of 0 percent for scar, posterior neck status post laminectomy/fusion of the cervical spine.

5.  Entitlement to an increased rating for right rotator cuff tendonitis status post rotator cuff repair, including whether a temporary total rating based on convalescence is warranted.

6.  Entitlement to an initial evaluation in excess of 0 percent for scar, right lower abdomen status post hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1986 to July 1987 and from July 1989 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  A copy of the hearing transcript is of record.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The Veteran did not respond to the letter within 30 days; therefore, the Board will proceed to consider the claim.

During the June 2015 Board hearing, the Veteran related that he had surgery on the service-connected right shoulder and requested a temporary total rating based on convalescence.  In light of his recent assertion, the Board has recharacterized the issue as noted on the cover page of this decision.

Also during the hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was last afforded a VA examination for his claimed disabilities in August 2013.  However, the Veteran asserts that his disabilities have worsened.  See June 2015 Board Hearing Transcript.  Specifically, the Veteran testified that his bilateral foot disability is only temporarily improved by orthopedic shoes and that he has severe spasms of the tendo Achilles when he pronates.  Regarding the cervical spine disability, the Veteran testified that his flexion and pain has worsened, and that he has constant flare ups.  With regard to the scars, the Veteran stated that they are very painful and tender to palpation.  Regarding the rotator cuff disability, the Veteran noted that he had recently undergone a third surgery due to increasing pain and decreasing range of motion in the shoulder.  The Veteran has also submitted multiple treatment records dated since August 2013 which suggest a worsening of symptoms.

In light of the Veteran's contentions and the recently submitted medical evidence of record, the Board finds that the Veteran must be scheduled for new examinations to determine the current level of severity of the disabilities on appeal.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a podiatrist to determine the current severity of his service- connected bilateral foot disability.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5276.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating. All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The examination report should identify the severity of all manifestations of the bilateral foot disability, including pes planus, plantar fasciitis, heel spur syndrome, and arthritis.

The VA examiner should also discuss the functional impairment associated with the Veteran's bilateral foot disability, including whether pain significantly limits functional ability during flare-ups or when the feet are used repeatedly.

2.  Schedule the Veteran for a VA examination with a physician to determine the current severity of his service-connected cervical spine disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The pertinent rating criteria must be provided to the examiner. The findings reported must be sufficiently complete to allow for rating. All indicated tests and studies should be accomplished. All clinical findings should be reported in detail.

The examination report must include ranges of motion of the cervical spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

3.  Schedule the Veteran for a VA scars examination to determine the current severity of his service-connected scars of left lateral and posterior neck, right lower abdomen, right wrist, and left foot.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The findings reported must be sufficiently complete to allow for rating. All indicated tests and studies should be accomplished. All clinical findings should be reported in detail.

The examination report must include detailed descriptions of the scars, to include, but not limited to, the following:  the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scars result in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.

4.  Schedule the Veteran for a VA joints examination to determine the current severity of the Veteran's service-connected right rotator cuff tendonitis status post rotator cuff repair.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail. 

The examination report must include ran ges of motion of the right shoulder, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the shoulder. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

5.  After the above actions have been completed, readjudicate the Veteran's claims, including whether entitlement to a temporary total rating based on convalescence is warranted for right rotator cuff tendonitis status post rotator cuff repair.  If any claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC). Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




